From Salisbury.
This deed is totally void, inasmuch as the common law does not permit a right of entry to be transferred or sold, and for the reason assigned in Co. Lit., 214, "to avoid maintenance, suppression of right, and stirring up suits; and therefore nothing in action, entry or re-entry can be granted over; for so under color thereof pretended titles might be granted to great men, whereby right might be trodden down and the weak oppressed, which the common law forbiddeth; as men to grant before they be in possession." This question has been so often decided in this State that the Court thought it had long since been at rest and would never be revived. Let judgment be entered for (115) the defendant.
NOTE. — This has been changed by statute, Rev., 400; Burnett v.Lyman, 141 N.C. 500. — W. C. *Page 83